NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                        IN THE DISTRICT COURT OF APPEAL

                                        OF FLORIDA

                                        SECOND DISTRICT

EUGENE H. HENRY,                 )
                                 )
           Appellant,            )
                                 )
v.                               )           Case No. 2D16-5255
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )


Opinion filed March 2, 2018.

Appeal from the Circuit Court for Lee
County; J. Frank Porter, Judge.

Eugene H. Henry, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and David Campbell,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.


             Affirmed.


NORTHCUTT, SILBERMAN, and MORRIS, JJ., Concur.